Citation Nr: 1704621	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  07-36 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to December 1975, and from August 1990 to September 1991, with additional Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  These matters were previously remanded by the Board in September 2011, January 2014, and December 2015.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the need for delay, additional remand is required.  VA examinations were conducted in March 2016, but unfortunately, the opinions were inadequate and did not address the fall during active duty for training (ACDUTRA) service in March 2003, in spite of the fact that the December 2015 remand instructions specifically asked the examiner to discuss this fall, and did not discuss the possibility of aggravation.  The examiner also failed to discuss the notations of left knee pain during active duty service in the Veteran's service treatment records (STRs).  Upon remand, the claims file should be forwarded to an appropriate VA clinician to address these deficiencies and substantially comply with the December 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).   

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the clinician is to respond to the following questions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disability was caused or aggravated by his service, to include a fall during active duty for training (ACDUTRA) in March 2003?  This fall is discussed in a June 2015 letter from the Veteran, as well as March 2003 treatment records.  The examiner is also advised of April 1999 treatment records concerning right shoulder pain after a motor vehicle accident.

ii)  Is it at least as likely as not that the Veteran's pre-existing left knee disability, as noted in the December 1973 entrance examination, was aggravated by service?  "Aggravated" is defined as a permanent worsening beyond the natural progression of the disease, as opposed to a temporary flare-up of symptoms.  That a disease was not aggravated by service is demonstrated if there was no increase in disability during service, or if clear and unmistakable evidence demonstrates any increase was due to the natural progress of the preexisting condition.  The examiner is asked to discuss the January 1974 notation in the Veteran's service treatment records (STRs) of his left knee locking and feeling sore.

iii) If the Veteran's left knee disability did not undergo a permanent increase in severity beyond the normal progression of the disease during active service, is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability was caused or aggravated by active duty for training (ACDUTRA), to specifically include a fall during ACDUTRA in March 2003?  This fall is discussed in a June 2015 letter from the Veteran, as well as March 2003 treatment records.  The examiner is also advised of April 1999 treatment records concerning an injury to the left knee in a motor vehicle accident.

Any opinion offered must be supported by a complete rationale.

2.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



